Citation Nr: 1421909	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder manifested by dysthymia.

2. Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) as due to military sexual trauma (MST) and major depressive disorder (MDD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to June 1977 and from October 1980 to June 1982.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO. 

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal, to include more recent relevant medical records and statements from the Veteran.

The reopened of service connection for an innocently acquired psychiatric disorder, to include dysthymia , PTSD due to MST and MDD, is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 1988 rating decision, the RO denied the Veteran's original claim of service connection for an innocently acquired psychiatric disorder manifested by a dysthymia; he was notified of this action and apprised of his appellate rights, but did not appeal this decision in a timely manner or submit new and material evidence within the one year period after notification.

2. The evidence added to the record since the October 1988 rating action includes evidence of a various psychiatric diagnoses, to include a PTSD due to MST that relate to previously unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the October 1988 decision to reopen the claim of service connection for an innocently acquired psychiatric disorder to include PTSD and MDD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the action taken hereinbelow is fully favorable to the Veteran, a full discussion of VCAA is not required at this time.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Reopening a Previously Denied Claim

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

However, the Board notes that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, in an October 1988 RO rating decision, the RO denied the Veteran's original claim of service connection for dysthymic disorder on the basis that a chronic psychiatric disorder was not shown in either period of active service), or within one year after separation therefrom.  Of record at the time of this decision were the Veteran's service treatment records, and private and VA records indicating a current diagnosis of chronic depression, possibly stemming from childhood.  

Accordingly, as the Veteran did not file a timely NOD or submit new and material evidence within the one year thereafter, the October 1988 RO rating decision became final.  38 U.S.C.A. § 4105; 38 C.F.R. § 20.302.

Since that rating decision, the Veteran has submitted medical evidence showing the presence of several acquired psychiatric disorders (to include PTSD) allegedly stemming from the same traumatic event in service.  The record contains private and VA treatment records showing continuous treatment for various psychiatric disorders, namely MDD and PTSD, and there is an indication that such psychiatric disorder may have stemmed from childhood traumatic experiences (thus, pre-existing service).  

Furthermore, examining physicians, based upon the Veteran's reported in-service stressor related to his MST, have diagnosed the Veteran with PTSD.  Thus, the evidence when presumed to be credible, cures a prior procedural defect and is not cumulative of the evidence already of record.

Thus, as new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD and MDD, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD due to MST and MDD, the appeal to this extent is allowed subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Board finds that a remand for further evidentiary development is necessary in this case, specifically so that the Veteran may be afforded a VA psychiatric examination to ascertain the nature and likely etiology of the claimed innocently acquired psychiatric disorder.  

In this regard, the Board notes that the record contains various psychiatric diagnoses, predominantly MDD and PTSD.  The record appears to identify the psychiatric disorders as stemming from childhood-related trauma.   

Additionally, as the record reflects, there may be outstanding Social Security Administration (SSA) records that have not been associated with the claims folder.  As much, these records must be obtained along with any other outstanding relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ascertain the Veteran's current contact information, to include a current mailing address, in light of his recent moves, and make necessary administrative updates.  In February 2014, the Veteran reported that he was living at the Homeless Veterans Fellowship.  See VBMS February 2014 Statement.  

2. The AOJ should then take appropriate steps to contact the Veteran in order to obtain copies of any outstanding treatment records including those from Pride Counseling and VA in Salt Lake City.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

3. The AOJ should also take all indicated action to contact the SSA in order to obtain copies of all outstanding records in connection with the Veteran's receipt of disability benefits through 2007, when he reports that his SSA disability benefits were terminated.  If the RO cannot obtain such records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

4. After the requested development has been completed, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder, to include dysthymia, PTSD and MDD.  


The claims folder should be available to the examiner for review.  The examiner should elicit from the Veteran and record a complete medical history in connection with the examination.  Any indicated studies should be performed, and their results reported. 

After reviewing the entire record and examining the Veteran, the VA examiner should identify any currently demonstrated psychiatric diagnosis.  

The VA examiner's opinion should specifically address the following:

a) Provide a full multi-axial diagnosis and specifically opine whether each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b) If a diagnosis of PTSD is rendered, specify whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to an incident of MST, reportedly experienced by the Veteran while on active duty, or to any other in-service personal assault.  The examiner should expressly determine whether any of the factors identified in 38 C.F.R. § 3.304 (f)(5) are present to support a diagnosis of PTSD due to personal assault.

c) State whether the Veteran meets the diagnostic criteria for any other innocently acquired psychiatric disorder, to specifically include dysthymia or MDD.

d) State whether there is clear and unmistakable evidence that any currently diagnosed psychiatric disability existed prior to service.  

e) State whether there is clear and unmistakable evidence that any preexisting psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease.

f) State whether it is at least as likely as not (50 percent or greater probability) that any currently demonstrated psychiatric disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's periods of active service.

5.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


